Title: Thomas Jefferson to Patrick Gibson, 22 May 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							May 22. 20.
						
					
					According to the notice in yours of the 16th I now inclose blank notes for renewal in the banks.   It was very unfortunate that the offer for my tobacco at Lynchburg was not accepted the sale at Richmond having yielded (after taking off the water carriage) but 5½ Doll. instead of 8½ at Lynchburg. it seems that the quality of that tobo is more prized there than at Richmond, insomuch that we must not refuse a good offer there in future, with any expectation of a better in Richmond. the price of my flour too falls short of what I had hoped from information that it had risen, and the papers also quoting 4.50 to 4.60 these two curtailments distress me exceedingly, and particularly as to the remittance to mr Vaughan. I must endeavor to collect another hundred dollars  of what is due me here, and reduce that remittance to 500.D. instead of 675. D but indeed collection here is all but impossible.
					An expression in your letter of Feb. 22 ‘that you could not remain under advances as heretofore’, gave me alarm & uneasiness lest I should have trespassed in that way more than I was aware of, nor could I be satisfied with myself until I reviewed our quarterly accounts for some time back. I took therefore those of the last half dozen years, to wit from Jan. 1. 1814. to this day inclusive, and noted the balances at the end of every quarter, I found that those on your side summed to about 8000.D and on mine to about 6000. D making a difference against me of 2000.D in the 6. years. a view too of the charges of interest paid on your advances, being 147.08 in the 6. years furnishes another measure of these advances. being anxious that your idea, as well as my own should be accurate on this subject, I copy the result on the next page and will certainly pay attention to it in future. I salute you with sincere friendship and respect.
					
						
							Th: Jefferson
						
					
				